                                                        IT IS ORDERED

                                                        Date Entered on Docket: August 6, 2020




                                                        ________________________________
                                                        The Honorable David T. Thuma
                                                        United States Bankruptcy Judge
______________________________________________________________________




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW MEXICO

  In re: MICHAEL J. NEMELKA                                         Case No. 19-12795-t13
         MARIA GUADALUPE NEMELKA
         Debtor(s).

          ORDER FOR TRUSTEE TO ABANDON REAL PROPERTY OF THE ESTATE
                                    AND
               ORDER ALLOWING DEBTORS TO SELL REAL PROPERTY

         THIS MATTER came before the Court on the Motion For Trustee to Abandon Interest in

  Real Property and For an Order Allowing Debtors to Sell Real Property filed by the Debtors. The

  Court being sufficiently advised.

         IT IS THEREFORE ORDERED, that:

     1. This bankruptcy case was filed on December 5, 2019.

     2. Debtors’ Chapter 13 Plan was confirmed on April 13, 2020.

     3. The bankruptcy estate contains real property consisting of the Trustee’s interest in
        Debtors’ primary residence with the physical address 9928 Wellington NE, Albuquerque,
        NM 87111.




  Case 19-12795-t13        Doc 34     Filed 08/06/20   Entered 08/06/20 15:04:20 Page 1 of 2
   4. Truist Bank has an interest in said property as a consensual first mortgage lien holder, or
      assignee of same. Mountain America Federal Credit Union has an interest in said
      property as a consensual home equity line of credit lien holder. To Debtors’ and
      Counsel’s knowledge, there are no other liens on this property.

   5. It is in the best interests of the estate, and those who have an interest therein, that the
      interest in said real property be abandoned and that Debtor be allowed to sell the
      residence, as the Debtors will be able be make plan payments and not have to pay for
      the real property and their rental.

   6. There is no equity in the property exceeding the amount permitted under the appropriate
      exemptions as set forth in Amended Schedule C.

   7. The Chapter 13 Trustee shall abandon the aforementioned property of the estate and
      the Debtors shall be allowed to sell the real property.



                                   ### END OF ORDER ###

Submitted by:

/s/ Jason M. Cline Electronically Submitted
Jason M. Cline
Attorney for Debtor(s)
2601 Wyoming Blvd. NE, Ste. 108
Albuquerque, NM 87112
Telephone: 505-595-0110
jason@attorneyjasoncline.com




                                                -2-

Case 19-12795-t13       Doc 34     Filed 08/06/20     Entered 08/06/20 15:04:20 Page 2 of 2
